IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 127 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
SEAN DARRINGTON,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.